FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 15-JUL-2022
                                                 08:09 AM
                                                 Dkt. 150 OCOR




                          NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I


    AARON ARBLES, ROBERT BAILEY, REUBEN CHUN, MICHAEL GAHAN,
         MICHAEL HAYASHIDA, GARRET KOMATSU, GERALD KOSAKI,
         STEVE LOYOLA, JERRY LUM, TY MEDEIROS, PAUL PAIVA,
       RAYMOND ROWE, JR., WARREN SUMIDA, AND ALVIN TOBOSA,
                      Appellants-Appellants,
                                 v.
       MERIT APPEALS BOARD, COUNTY OF HAWAI#I, MITCH ROTH,
      MAYOR COUNTY OF HAWAI#I, AND WAYLEN L.K. LEOPOLDINO,
          DIRECTOR OF HUMAN RESOURCES, COUNTY OF HAWAI#I,
                        Appellees-Appellees


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CIVIL NO. 16-1-0106)


                          ORDER OF CORRECTION
                 (By:   Nakasone, J., for the court1)

           IT IS HEREBY ORDERED that the Opinion of the court,

filed on June 30, 2022 (docket number 148) in the above case is

hereby corrected as follows:

           1.    On page 16, the 3rd line of block quote number 16,

the word "consistent" should be replaced with "eonsistent" and



     1
           Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


add bracketed word "[sic]", so as corrected the sentence should

now read:

                 eonsistent [sic] with the merit principle
                 codified in Chapter 76,

            2.   On page 16, the 6th line of block quote number 16,

the first word "eonsistent" should be replaced with "consistent",

and delete the following bracketed word "[sic]" so as corrected
the sentence should now read:

                 consistent with years of service.   Hawaii Revised


            3.   On page 20, the 8th line from the bottom of the

page, delete the extra space between the words "includes" and

"providing".

            4.   On page 20, the 9th line from the bottom of the

page, the capital letter "C" of the word "Chapter" should be a

lower case "c" so as corrected the sentence should now read:

                 "chapter 76." Fulfillment of the merit
                 principle expressed in


            The clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.


            DATED:   Honolulu, Hawai#i, July 15, 2022.

                                       /s/ Karen T. Nakasone
                                       Associate Judge



                                   2